Citation Nr: 0000476	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-16 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The propriety of the initial 20 percent rating assigned for 
competent psychosis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1974 to 
March 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts which effectuated a May 1996 Board decision 
granting service connection for an acquired psychiatric 
disorder, and assigned an initial 20 percent rating for 
latent type schizophrenia effective October 7, 1991.  It was 
noted that prior to service, the veteran's disability was 
considered 10 percent disabling. 

In its June 1998 remand, the Board requested that the RO 
properly carry out the Board's May 1996 order to grant 
service connection for an acquired psychiatric disorder 
(rather than latent type schizophrenia, as had been done by 
the RO in their May 1996 rating decision implementing the 
Board decision).  As the RO has properly carried out the 
Board's remand request, the veteran's appeal is now ready for 
review by the Board. 


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  Throughout the period from the grant of service 
connection to the present, the veteran's competent psychosis 
has been productive of no more than definite social and 
industrial adaptability.  

3.  Throughout the period from the grant of service 
connection to the present, the veteran's competent psychosis 
has not been productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  At the time of the veteran's entrance in service, his 
psychiatric disorder was in full remission.  


CONCLUSION OF LAW

An initial rating of 30 percent for competent psychosis for 
the period from October 7, 1991, to the present is 
appropriate(this determination is based upon a finding that 
the veteran's psychiatric disorder was noncompensably 
disabling prior to service).    38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § § 4.7, 4.20, 4.22, 4.130, Diagnostic 
Code 9210 (new diagnostic criteria effective November 7, 
1996); 4.132, Diagnostic Code 9205 (old diagnostic criteria 
in effect prior to November 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the service medical records shows that on pre-
enlistment examination of May 1974, the veteran noted that he 
received a one year deferment from military service for 
psychiatric reasons in May 1969.  On psychiatric evaluation 
the doctor noted that the veteran had a depression in 1968-69 
while serving in the VISTA program, which required some 
psychiatric intervention.  The veteran indicated that he had 
been symptom free for the past five years.  The doctor 
diagnosed probable mild cyclothymic personality, and 
concluded that the veteran was acceptable for service.

On a report of medical history form from January 1978, the 
veteran noted prior treatment for a mental condition at the 
Massachusetts Mental Health Clinic in January 1969, and at 
the Shaw Air Force Base hospital on an unspecified date.  On 
medical examination of January 1978, the examiner indicated 
that the veteran was now being treated for anxiety.  On 
clinical evaluation, the veteran was found to be 
psychiatrically abnormal with flight of ideas, looseness of 
associations, intellectualization, tangential thinking, 
paranoid ideation, and an initial refusal to eat.  The doctor 
diagnosed latent schizophrenia.

In February 1978, an Air Force Medical Board established a 
diagnosis of latent schizophrenia as manifested by the 
symptomatology described in the January 1978 clinical 
evaluation, and noted the approximate date of origin as 1969.  
The medical board noted the stresses of routine military duty 
and family problems, and indicated the predisposition was not 
determined.  The board determined that the veteran's disorder 
existed prior to service, but was not permanently aggravated 
by service.  The board noted that the "existed prior to 
service" factor was not ascertainable.  

In February 1978 an Air Force Physical Evaluation Board 
reviewed the Air Force Medical Board report and concurred in 
the diagnosis of latent schizophrenia but concluded that the 
veteran's disorder existed prior to service and was 
aggravated by service.  They concluded that the "EPTS 
factor" was not ascertainable.  

In connection with the original claim for service connection 
for a psychiatric disorder in 1978, the RO attempted to 
obtain private pre-service clinical records of treatment of 
the veteran for a psychiatric disorder.  In an April 1978 
statement, the veteran reported having psychiatric difficulty 
in late 1968 and having been evaluated by a Dr. J. F. at the 
Massachusetts Mental Health Center between November 1968 and 
April 1969 for paranoid schizophrenia.  Two attempts by the 
RO to obtain these medical records in 1978 had negative 
results. 

In November 1991, Dr. M. P., submitted a letter where she 
reported treating the veteran since April 1991.  It was noted 
that the veteran had been out of work for a year following an 
injury on the job.  She did not furnish a psychiatric 
diagnosis of her own, but noted that the veteran reported 
being diagnosed as schizophrenic at an earlier time.  

The veteran was afforded a RO hearing in February 1992, a 
transcript of which has been associated with the claims 
folder.  The veteran described being treated in 1968 as a day 
patient for a psychiatric disorder.  He stated that a doctor 
at that time thought that he was suffering from paranoid 
schizophrenia.  The veteran testified that he had sought 
outpatient mental care since April 1991 from a doctor in 
Wakefield.  

The veteran was afforded a Travel Board hearing in July 1993, 
a transcript of which has been associated with the claims 
folder.  The veteran described being hospitalized prior to 
service at Mass Mental Health.  He reported that he was not 
receiving psychiatric treatment and was not taking 
medication.  The veteran stated that he was self-employed.  

At a December 1994 VA examination by a board of two 
psychiatrists, the veteran described sudden spells of 
depression lasting minutes and then going away.  He stated 
that he was working on a talk radio show.  The veteran was 
neatly dressed, alert, and oriented.  His affect was bright 
and quick, yet conveyed a certain sense of hostility.  The 
examiner stated that while the veteran was not overtly 
hostile in any way, the overall appearance became one of 
competitive interchange; the examiner stated that it was 
clear that the veteran did not intend to do this.  The 
veteran stated that he did not feel suicidal or homicidal.  
He did not show any evidence of thought disorder.  His 
insight into his condition or difficulties he had was absent.  
His social judgment concerning his immediate needs appeared 
to be adequate.  The final diagnosis was rule out mental 
disorder, not otherwise specified, due to temporal lobe 
epilepsy.  

At a VA neurological examination in December 1994, the 
examiner noted that it was difficult for him to ascribe the 
veteran's affective disorder in view of the lack of other 
symptoms suggestive of a seizure diagnosis, and found no 
other features suggestive of temporal lobe epilepsy.  

In September 1995, the psychiatrist who examined the veteran 
in December 1994 issued an addendum to her earlier report.  
It was noted that the veteran presented a difficult case, and 
that while he seemed to have psychiatric symptomatology, its 
origin and progression were difficult to follow.  It was 
noted that based on the nature of the veteran's presentation, 
there was possible consideration for an organic mental 
disorder as a result of temporal lobe process, but that this 
diagnosis was not necessarily confirmed because the prior 
neurological examination was not revealing.  The examiner 
noted that the veteran appeared to have a consistently 
dysfunctional pattern of interpersonal behavior, but that the 
nature of the psychiatric difficulty was obscure, and that it 
was hard to assign a specific diagnosis with any degree of 
certainty.  The examiner noted that it was not possible to 
state what the correct psychiatric diagnosis was at 
discharge, and that it was difficult to state whether there 
was any pre-service acquired psychiatric disorder which 
underwent a pathological advancement during service.  Final 
diagnosis was personality disorder, not otherwise specified.  

In a September 1996 statement, the veteran stated that he had 
worked only 18 months since 1990.  He stated that since 
leaving the Air Force, his work record had been characterized 
by frequent job changes, involuntary terminations and 
resignations, to the point where he was now virtually 
unemployable.  

In his May 1997 Substantive Appeal, the veteran stated that 
he had only worked 18 months since 1990, and had only worked 
6 days since March 1994.  

The veteran underwent a VA psychological examination in June 
1999.  It was noted that since the veteran's last examination 
in 1995, he had worked for Wells Fargo for about a year and a 
half fixing ATM machines before being fired.  It was noted 
that he then worked for the Census Bureau for about 4 or 5 
months, but was assaulted.  He stated that he worked 
temporarily for the Census Bureau for about 90 days.  He 
stated that he remained a host at a radio station, but that 
this was volunteer work.  

Examination showed that the veteran's main complaint was of 
low self-esteem and depression.  The veteran did not have 
flattened affect.  He did not have circumstantial, 
circumlocutory, or stereotyped speech.  He did not have panic 
attacks more than once a week, and the examiner noted that 
from his description, it did not sound like he had them at 
all.  He did not have difficulty understanding complex 
commands.  He did not have impaired judgment.  His abstract 
thinking was intact.  He did seem to have a disturbance of 
motivation and mood.  He stated that he had crying spells, 
perhaps every few weeks, and had some sleep difficulties.  
The examiner commented that the veteran seemed to have some 
difficulty in establishing effective work and social 
relationships, but it was difficult to state precisely why.  
The examiner noted that this seemed to be a lifelong pattern.  

There was no suicidal ideation.  The veteran reported no 
obsessional or ritualistic activities.  His speech was 
logical, and not obscure, and not irrelevant.  There were no 
episodes of near continuous panic or depression, and there 
did not seem to be examples of impaired impulse control.  
There was no spatial disorientation.  He did not neglect his 
personal appearance and hygiene.  It was noted that the 
veteran might have had difficulty in adopting to stressful 
circumstances, but this seemed to be more an avoidant 
response rather than a function of anxiety or depression.  
The examiner noted that the veteran typically did not 
establish and maintain effective relationships, but that this 
might have been a question of avoidance rather than his being 
unable to do so.  There was no gross impairment in thought 
processes or communication.  His behavior was not grossly 
"appropriate."  He was not in any persistent danger of 
hurting himself or others.  

The veteran seemed able to perform activities of daily 
living.  He was not disoriented to time and place.  There was 
no memory loss claimed or evident.  He did not seem to have 
any psychotic disorder whatsover.  His thinking was tight, 
relevant, focused, and to the point.  There were no 
suggestions of impaired thinking, cognitive disorder, or any 
type of psychotic symptomatology at all (latent or 
otherwise).  He did demonstrate a personality disorder 
characterized by an inability to interact effectively with 
others across a broad range of personal and social 
situations.  The examiner noted that the pattern seemed to be 
one of long duration and did not seem likely to change.  The 
examiner commented that though there were some mild 
depressive components, there did not seem to be enough to 
qualify for a diagnosis of dysthymia or any depressive 
disorder.  Diagnosis was personality disorder, not otherwise 
specified.  GAF score was 60 due to moderate difficulty in 
social and occupational functioning.  

In an August 1999 statement, the veteran stated that based on 
experience and observation, effective psychiatric help was a 
myth.  


Analysis

The veteran claims that the initial 20 percent rating 
assigned for his service-connected competent psychosis was 
not proper.  This claim is plausible and, therefore, "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 20 percent rating assigned 
following the grant of service connection for competent 
psychosis.   Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection so the 
veteran's claim is in appropriate appellate status.  

The veteran has had examinations and been rated under both 
sets of applicable rating criteria for psychiatric 
disabilities.  He has been rated under the new general rating 
formula for mental disorders effective November 7, 1996 (the 
veteran's competent psychosis was rated under Diagnostic Code 
9210) and under the old diagnostic criteria for "psychotic 
disorders" in effect prior to November 7, 1996 (the 
veteran's competent psychosis was previously rated under the 
old Diagnostic Code 9205 under latent type schizophrenia).  
His disability was determined to be 20 percent disabling 
under both sets of diagnostic criteria (his psychiatric 
impairment was determined to be productive of a 30 percent 
disability at the time service connection was granted with 10 
percent deducted for the amount of disability which pre-
existed service).  Therefore, the RO has considered all of 
the criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders under 
38 C.F.R. § 4.130 (by which competent psychosis under 
Diagnostic Code 9210 is to be rated), effective November 7, 
1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent disability rating is in order when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A noncompensable rating is in order when a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  

The general rating formula for psychotic disorders under 
38 C.F.R. § 4.132 (by which disorders under Diagnostic Code 
9205 were to be rated), in effect prior to November 7, 1996, 
were as follows:

A 100 percent disability rating is assigned when there are 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent disability 
rating is assigned when there is lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability.  A 50 percent disability rating is assigned 
when there is considerable impairment of social and 
industrial adaptability.  A 30 percent disability rating is 
assigned where there is definite impairment of social and 
industrial adaptability.  A 10 percent disability rating is 
assigned where there is mild impairment of social and 
industrial adaptability.  A noncompensable rating is assigned 
when psychosis is in full remission.  

With regard to the term "definite" as used above, the VA 
General Counsel in a precedent opinion, dated in November 
1993, held that definite should be construed as "distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than large." VAOGCPREC 09-93 (November 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.   

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total, no 
deduction will be made.  If the degree of disability at the 
time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22 (1999).  

As indicated above, the RO concluded that a 10 percent 
disability existed prior to service.  Therefore, while the 
veteran's psychiatric disability was considered to be severe 
enough to meet the criteria for a 30 percent rating at the 
time service connection was granted, he was assigned only a 
20 percent rating for compensation purposes, in view of the 
10 percent deduction to account for pre-service impairment. 

In view of the fact that no psychiatric disorder was 
diagnosed at the time the veteran was accepted into service 
in 1974 (only mild cyclothymic personality was diagnosed), 
when the veteran's psychiatric disorder is evaluated under 
the old diagnostic criteria for psychotic disorders, the 
evidence shows that the veteran's psychiatric disorder was in 
full remission at the time that he entered service.  While 
the evidence shows that the veteran's disability existed 
prior to service (the veteran has consistently described 
treatment for a psychiatric disorder in 1968 and 1969), the 
evidence shows that his psychiatric disorder was in full 
remission at the time that he entered service.  As a 
noncompensable rating is the appropriate rating under the old 
diagnostic criteria when "psychosis is in full remission," 
it is determined that no deduction should be made for pre-
service impairment.   

Regarding the veteran's level of disability during the period 
from service connection to the present, for the veteran to be 
assigned a higher initial rating under the old diagnostic 
criteria, the evidence would have to show that the veteran 
had considerable impairment of social and industrial 
adaptability (the criteria for a 50 percent rating).  As will 
be described below, the evidence simply does not show that 
the veteran has had considerable impairment of social and 
industrial adaptability during the period from service 
connection to the present.  Dr. M. P. noted in 1991 that the 
veteran was not working, but clarified that it was because of 
an injury on the job.  At the veteran's December 1994 VA 
examination, it was noted that he was working on a talk radio 
station.  At the veteran's June 1999 VA examination, it was 
noted that he had a number of jobs since 1995, and that he 
stopped working at all of them for reasons other than his 
psychiatric disorder.  He did state that he continued to work 
at a radio station doing volunteer work.  

The June 1999 VA examiner commented that the veteran seemed 
to have some difficulty in establishing work and social 
relationships, but that it was difficult to state precisely 
why, in that this seemed to be a lifelong pattern.  It should 
be noted that the examiner only diagnosed the veteran with 
personality disorder, and specifically stated that there did 
not seem to be enough depressive components to qualify for a 
diagnosis of dysthymia or any depressive disorder.  The 
examiner commented that the veteran demonstrated a 
personality disorder characterized by an inability to 
interact effectively with others across a broad range of 
personal and social situations.   

It should also be noted that the June 1999 examiner commented 
that the veteran's GAF score was 60 due to moderate 
difficulty in social and occupational functioning.  The 
General Counsel opinion at VAOGCPREC 09-93 (November 9, 1993) 
specifically stated that "definite" means more than 
"moderate."  Considering that the veteran's social and 
occupational functioning has been described as moderate, and 
he has already met the criteria for a 30 percent rating for 
"definite" impairment of social and occupational 
functioning, the evidence from the period of the grant of 
service connection to the present does not show that the 
veteran's psychiatric disability was considerable. 

For the veteran to be assigned a higher initial rating than 
30 percent under the new diagnostic criteria, the evidence 
would have to show that the veteran had occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  As will be described below, the evidence does 
not show that the veteran has had occupational and social 
impairment with reduced reliability and productivity due to 
the symptoms described above at any point from the grant of 
service connection to the present.  

At the veteran's December 1994 VA examination, he was neatly 
dressed, alert, and oriented.  While the veteran's affect 
conveyed a certain sense of hostility, it was not noted that 
it was flattened.  At the veteran's June 1999 VA examination, 
it is true that the examiner stated that the veteran had 
disturbance of motivation and mood, and had difficulty in 
establishing and maintaining effective work and social 
relationships; however, the examiner found that the veteran 
did not have the other symptoms described above.  The 
examiner specifically stated that the veteran did not have a 
flattened affect, did not have circumstantial, 
circumlocutory, or stereotyped speech, did not have panic 
attacks more than once a week, did not have difficulty 
understanding complex commands, did not have impaired 
judgment or impaired abstract thinking, and there was no 
memory loss.  

Regarding the disturbance of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships noted by the examiner, it needs to be 
emphasized that the examiner did not diagnose the veteran 
with a psychiatric disability, but only with personality 
disorder.  Also, as noted above, the examiner only described 
the veteran's impairment in social and occupational 
functioning as "moderate."  Accordingly, the evidence does 
not show that has had occupational and social impairment with 
reduced reliability due to the symptoms described above at 
any point from the grant of service connection to the 
present.  

Based on the foregoing, the veteran's initial rating for his 
competent psychosis is increased to 30 percent (based on the 
fact that no deduction should be made for pre-service 
impairment), but no higher, for the entire period from the 
grant of service connection to the present. 38 C.F.R. § § 
4.7, 4.20, 4.22, 4.130, Diagnostic Code 9210 (new diagnostic 
criteria effective November 7, 1996); 4.132, Diagnostic Code 
9205 (old diagnostic criteria in effect prior to November 7, 
1996).

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examination to determine the severity of 
the veteran's psychiatric disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.


ORDER

The initial rating assigned for competent psychosis is 
increased to 30 percent for the period from October 7, 1991, 
to the present.  






		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals







